--------------------------------------------------------------------------------




Exhibit 10.1


MASTERCARD INCORPORATED
                                                
2006 LONG TERM INCENTIVE PLAN
Amended and Restated Effective June 5, 2012






--------------------------------------------------------------------------------

- #PageNum# -

--------------------------------------------------------------------------------

871394.7

--------------------------------------------------------------------------------


TABLE OF CONTENTS
ARTICLE I ESTABLISHMENT AND PURPOSE
1
1.1
 
Establishment
1
1.2
 
Purposes
1
ARTICLE II DEFINITIONS
1
2.1
 
“Affiliated Employer”
1
2.2
 
“Agreement”
1
2.3
 
“Award”
1
2.4
 
“Beneficiary”
2
2.5
 
“Board of Directors” or “Board”
2
2.6
 
“Cause”
2
2.7
 
“Change in Control”
2
2.8
 
“Code”
3
2.9
 
“Commission”
3
2.10
 
“Committee”
3
2.11
 
“Common Shares”
4
2.12
 
“Company”
4
2.13
 
“Covered Employee”
4
2.14
 
“Disability”
4
2.15
 
“Effective Date”
4
2.16
 
“Exchange Act”
4
2.17
 
“Exercise Price”
4
2.18
 
“Fair Market Value”
4
2.19
 
“Good Reason”
5
2.20
 
“Grant Date”
5
2.21
 
“Incentive Stock Option” or “ISO”
5
2.22
 
“Non-Employee Director”
5
2.23
 
“Non-Qualified Stock Option” or “NQSO”
5
2.24
 
“Option”
5
2.25
 
“Option Period”
5
2.26
 
“Other Stock-Based Award”
5
2.27
 
“Outside Director”
5
2.28
 
“Participant”
6
2.29
 
“Performance Period”
6
2.30
 
“Performance Unit”
6
2.31
 
“Plan”
6
2.32
 
“Public Offering”
6
2.33
 
“Restricted Stock”
6
2.34
 
“Restricted Stock Unit”
6
2.35
 
“Restriction Period”
6
2.36
 
“Retirement”
6
2.37
 
“Rule 16b-3”
6


i

--------------------------------------------------------------------------------


2.38
 
“Securities Act”
6
2.39
 
“Stock Appreciation Right” or “SAR”
6
2.40
 
“Stock Option”
6
2.41
 
“Termination of Employment”
6
ARTICLE III ADMINISTRATION
7
3.1
 
Committee Structure
7
3.2
 
Committee Actions
7
3.3
 
Committee Authority
7
3.4
 
Committee Determinations and Decisions
8
ARTICLE IV SHARES SUBJECT TO PLAN
9
4.1
 
Number of Shares
9
4.2
 
Release of Shares
9
4.3
 
Restrictions on Shares
9
4.4
 
ISO Restriction
10
4.5
 
Shareholder Rights
10
4.6
 
Adjustment Provision
10
ARTICLE V ELIGIBILITY
11
5.1
 
Eligibility
11
ARTICLE VI STOCK OPTIONS
11
6.1
 
General
11
6.2
 
Grant
11
6.3
 
Required Terms and Conditions
12
6.4
 
Standard Terms and Conditions
13
6.5
 
Termination
14
6.6
 
Notice of Disposition of Common Shares Prior to the Expiration of
Specified ISO Holding Periods
14
ARTICLE VII STOCK APPRECIATION RIGHTS
15
7.1
 
General
15
7.2
 
Grant
15
7.3
 
Required Terms and Conditions
16
7.4
 
Standard Terms and Conditions
16
7.5
 
Termination
17
ARTICLE VIII RESTRICTED STOCK
17
8.1
 
General
17
8.2
 
Grant, Awards and Certificates
18
8.3
 
Required Terms and Conditions
18
8.4
 
Standard Terms and Conditions
19
8.5
 
Termination
19
8.6
 
Price
19
8.7
 
Section 83(b) Election
20
ARTICLE IX RESTRICTED STOCK UNITS
20
9.1
 
General
20


ii

--------------------------------------------------------------------------------


9.2
 
Grant
20
9.3
 
Required Terms and Conditions
20
9.4
 
Standard Terms and Conditions
21
9.5
 
Termination
22
ARTICLE X PERFORMANCE UNITS
22
10.1
 
General
22
10.2
 
Earning Performance Unit Awards
22
10.3
 
Performance Period and Vesting in Performance Unit Award
22
10.4
 
Termination of Employment
22
10.5
 
Nontransferability
23
ARTICLE XI OTHER STOCK-BASED AWARDS
23
11.1
 
Other Stock-Based Awards
23
ARTICLE XII NON-COMPETITION, NON-SOLICITATION, AND RECOUPMENT
23
12.1
 
Non-Competition and Non-Solicitation
23
12.2
 
Recoupment Provisions
24
ARTICLE XIII CHANGE IN CONTROL
24
13.1
 
Impact of Event
24
13.2
 
Additional Discretion
24
ARTICLE XIV PROVISIONS APPLICABLE TO SHARES ACQUIRED UNDER THIS PLAN
25
14.1
 
No Company Obligation
25
ARTICLE XV MISCELLANEOUS
25
15.1
 
Amendments and Termination
25
15.2
 
Form of Awards
25
15.3
 
No Reload Rights
26
15.4
 
Loans
26
15.5
 
Unfunded Status of Plan
26
15.6
 
Provisions Relating to Code Section 162(m)
26
15.7
 
Additional Compensation Arrangements
31
15.8
 
Withholding
31
15.9
 
Controlling Law
31
15.10
 
Offset
31
15.11
 
Nontransferability; Beneficiaries
32
15.12
 
No Rights with Respect to Continuance of Employment
32
15.13
 
Awards in Substitution for Awards Granted by Other Corporations
32
15.14
 
Delivery of Stock Certificate
33
15.15
 
Indemnification
33
15.16
 
No Guarantee of Tax Consequences
33
15.17
 
Foreign Employees and Foreign Law Consideration
33
15.18
 
Section 409A Savings Clause
34
15.19
 
No Fractional Shares
34


iii

--------------------------------------------------------------------------------


15.20
 
Severability
34
15.21
 
Successors and Assigns
34
15.22
 
Entire Agreement
35
15.23
 
Term
35
15.24
 
Gender and Number
35
15.25
 
Headings
35
 
 
 
 






iv

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




ARTICLE I

ESTABLISHMENT AND PURPOSE
1.1    Establishment.
The MasterCard Incorporated 2006 Long Term Incentive Plan (“Plan”) is hereby
established by MasterCard Incorporated (the “Company”), effective as of the
Effective Date. The Plan, as amended and restated to increase the number of
shares that may be issued under the Plan and to extend the term of the Plan, and
to make other clarifying changes, was approved by the Company’s Board on April
5, 2007, effective upon approval of the amended and restated plan by
shareholders. The Plan, as amended and restated to extend the term of the Plan
and make other clarifying changes, was approved by the Company’s Human Resources
and Compensation Committee on April 2, 2012, effective upon approval of the
amended and restated plan by shareholders.
1.2    Purposes.
The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase shareholder value by motivating
performance through incentive compensation. The Plan also is intended to
encourage Participant ownership in the Company, attract and retain talent, and
enable Participants to participate in the long-term growth and financial success
of the Company. The Plan and the grant of Awards thereunder are expressly
conditioned upon the Plan’s approval by the shareholders of the Company.
ARTICLE II    

DEFINITIONS
For purposes of the Plan, the following terms are defined as set forth below:
“Affiliated Employer” means all persons with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code,
except that, for purposes of determining whether there is a controlled group or
common control the language “at least 50 percent” is used instead of “at least
80 percent.”
“Agreement” means any agreement entered into pursuant to the Plan by which an
Award is granted to a Participant.
“Award” means any Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Unit, or Other Stock-Based Award granted to a
Participant under the Plan. Awards shall be subject to the terms and conditions
of the Plan and shall be evidenced by an Agreement containing such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




“Beneficiary” means any person or other entity, which has been designated by a
Participant in his or her most recent written beneficiary designation filed with
the Committee to receive the compensation, specified under the Plan to the
extent permitted. If there is no designated beneficiary, then the term means any
person or other entity entitled by will or the laws of descent and distribution
to receive such compensation.
“Board of Directors” or “Board” means the Board of Directors of the Company.
“Cause” means (i) the willful failure by the Participant to perform his duties
or responsibilities (other than due to Disability), (ii) the Participant’s
engaging in serious misconduct that is injurious to the Company or an Affiliated
Employer including, but not limited to, damage to its reputation or standing in
its industry; (iii) the Participant’s having been convicted of, or entered a
plea of guilty or nolo contendere to, a crime that constitutes a felony, or a
crime that constitutes a misdemeanor involving moral turpitude, (iv) the
material breach by the Participant of any written covenant or agreement with the
Company or an Affiliated Employer not to disclose any information pertaining to
the Company and/or its Affiliated Employers, or (v) the breach by the
Participant of the Company’s Code of Conduct, or any material provision of the
following Company policies: non-discrimination, substance abuse, workplace
violence, nepotism, travel and entertainment, corporation information security,
antitrust/competition law, anti-corruption, enterprise risk management,
accounting, contracts, purchasing, communications, investor relations,
immigration, privacy, insider trading, and similar policies, whether currently
in effect or later adopted.
“Change in Control” means the occurrence of any of the following events, but
shall specifically exclude a Public Offering:
(i)    The acquisition by any individual entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of equity
securities of the Company representing more than 30 percent of the voting power
of the then outstanding equity securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), provided, however, that for purposes of this subsection (i) the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by the Company, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, and (C) an acquisition pursuant to a transaction
which complies with clauses (A), (B), and (C) of subsection (iii); or
(ii)    A change in the composition of the Board as of the Effective Date (the
“Incumbent Board”) that causes less than a majority of the directors of the
Company then in office to be members of the Incumbent Board, provided, however,
that any individual becoming a director subsequent to the Effective Date, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or
(iii)    Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (“A Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50 percent
of the then outstanding combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
equivalent governing body, if applicable) of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all of substantially all of the
Company’s assets directly or through one or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Voting Securities, (B) no person
(excluding any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination) will beneficially own, directly
or indirectly, more than a majority of the combined voting power of the then
outstanding voting securities of such entity except to the extent that such
ownership of the Company existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors (or equivalent
governing body, if applicable) of the entity resulting from such Business
Combination will have been members of the Incumbent Board at the time of the
initial agreement, or action of the Board, providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
In the case of an Award that is subject to Section 409A of the Code and is
payable upon a Change in Control, or at a different time or in a different form
upon Termination of Employment in connection with a Change in Control, then upon
Termination of Employment not in connection with a Change in Control, or where a
Section 409A definition of Change in Control is otherwise required, the above
definition will include only events that qualify as a change in the ownership or
effective control of the Company or as a change in the ownership of a
substantial portion of the assets of the Company pursuant to Section
409A(a)(2)(v) of the Code.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor, along with related rules, regulations and interpretations.
“Commission” means the Securities and Exchange Commission or any successor
thereto.
“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or such other committee, or subcommittee of the
Committee designated by the Board to administer the Plan, provided that the
Committee shall

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




be composed of not less than two directors each of whom is a Non-Employee
Director, an independent director as required by the rules of the national
securities exchange on which the Company’s Common Shares are listed, and in the
case of an Award subject to Section 15.6 an Outside Director.
“Common Shares” means shares of the Company’s Class A or Class B Common Shares,
$0.0001 par value (as such par value may be amended from time to time), whether
presently or hereafter issued, and any other stock or security resulting from
adjustment thereof as described hereinafter, or the Common Shares of any
successor to the Company which is designated for the purpose of the Plan.
“Company” means MasterCard Incorporated, and includes any successor or assignee
corporation or corporations into which the Company may be merged, changed or
consolidated; any corporation for whose securities the securities of the Company
shall be exchanged; and any assignee of or successor to substantially all of the
assets of the Company. Wherever the context of the Plan so admits or requires,
“Company” also means “Affiliated Employer”.
“Covered Employee” means a Participant the deductibility of whose compensation
in the year of payment of an Award is subject to Section 162(m) of the Code.
“Disability” means disability in accordance with the Company’s or an Affiliated
Employer’s long-term disability plan, as determined by the Committee.
“Effective Date” means when approved by shareholders. Amendments to the Plan
generally are effective when approved by shareholders, if shareholder approval
is required, or when approved by the Board, if shareholder approval is not
required.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
“Exercise Price” means the price at which the Common Shares may be purchased
under an Option or may be obtained under a Stock Appreciation Right. In no event
may the Exercise Price per share of Common Shares covered by an Option, or the
Exercise Price of a Stock Appreciation Right, be reduced through “repricing,” as
defined in Section 15.1.
“Fair Market Value” means, if the Common Shares are listed on a national
securities exchange, as of any Grant Date, the closing price for the Common
Shares on the principal exchange on which the shares are traded for that date,
all as reported by such source as the Committee may select. If the Common Shares
are not traded as of any Grant Date, the Fair Market Value means the closing
price for the Common Shares on the principal exchange on which the shares are
traded for the immediately preceding date on which shares were traded. If the
Common Shares are not listed on a national securities exchange as of any Grant
Date, Fair Market Value shall be determined by the Committee in its good faith
discretion.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




“Good Reason” shall mean the occurrence of one of the following events without
the Participant’s prior written consent: (i) assignment to a position for which
the Participant is not qualified or a lesser position than the position held by
the Participant (although duties may differ without giving rise to a termination
by the Participant for Good Reason), (ii) a material reduction in the
Participant’s annual Base Salary, except, in the case of a Participant whose
employment agreement so provides, a ten (10) percent reduction in the aggregate
over the term of such employment agreement shall not be treated as a material
reduction; (iii) the relocation of the Participant’s principal place of
employment to a location more than fifty (50) miles from the Participant’s
principal place of employment (unless such relocation does not increase the
Participant’s commute by more than twenty (20) miles), except for required
travel on the Company’s business to an extent substantially consistent with the
Participant’s business travel obligations as of such day; or (iv) the failure by
the Company to obtain an agreement from any successor to the Company to assume
and agree to perform any employment agreement between Participant and the
Company or any Affiliated Employer. The Participant is required to give notice
to the Company of the occurrence of an event constituting Good Reason within
sixty (60) days after such event occurs, failing which the Participant shall be
deemed to have waived the Participant’s rights regarding such event. The Company
shall be provided a period of ninety (90) days after its receipt of notice from
the Participant during which it may remedy the grounds for Good Reason given in
the notice.
“Grant Date” means the date as of which an Award is determined to be effective
and designated in a resolution by the Committee and is granted pursuant to the
Plan. The Grant Date shall not be earlier than the date of the resolution and
action thereon by the Committee. In no event shall the Grant Date be earlier
than the Effective Date.
“Incentive Stock Option” or “ISO” means any Option intended to be and designated
as an “incentive stock option,” which qualifies as an “incentive stock option”
within the meaning of Section 422 of the Code.
“Non-Employee Director” shall have the meaning provided for in Rule 16b-3(b)(3)
under the Exchange Act, 17 CFR §240.16b-3(b)(3), as amended.
“Non-Qualified Stock Option” or “NQSO” means an Option to purchase Common Shares
in the Company granted under the Plan, the taxation of which is pursuant to
Section 83 of the Code.
“Option” means a right to purchase Common Shares granted to a Participant in
accordance with Article VI. An Option may be either an ISO or NQSO.
“Option Period” means the period during which the Option shall be exercisable in
accordance with an Agreement and Article VI.
“Other Stock-Based Award” means a right granted under Article XI.
“Outside Director” means a member of the Board who is not an employee of the
Company or an Affiliated Employer and who qualifies as an outside director for
purposes of Section 162(m)(4)(C)(i) of the Code.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




“Participant” means a person who satisfies the eligibility conditions of Article
V and to whom an Award has been granted by the Committee under the Plan.
“Performance Period” shall mean that period established by the Committee, which
may be as short as a calendar quarter, during which any performance goals
specified by the Committee with respect to such Awards are to be measured.
“Performance Unit” means a right granted under Article X.
“Plan” means the MasterCard Incorporated 2006 Long Term Incentive Plan, as
herein set forth and as may be amended from time to time.
“Public Offering” means any public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the Securities Act or Exchange Act.
“Restricted Stock” means Common Shares granted to a Participant subject to terms
and conditions, including a risk of forfeiture, established by the Committee
pursuant to Article VIII of this Plan and evidenced by an Award Agreement.
“Restricted Stock Unit” means a right granted under Article IX.
“Restriction Period” means the period of time during which restrictions
established by the Committee shall apply to an Award.
“Retirement” means Termination of Employment by a Participant occurring on or
after the earliest of: (i) attaining age 65 while in service and completing two
(2) years of service, (ii) attaining age 60 while in service and completing five
(5) years of service, and (iii) attaining age 55 while in service and completing
ten (10) years of service.
“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable to
the Plan and Participants, promulgated by the Commission under Section 16 of the
Exchange Act or any successor rule.
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
“Stock Appreciation Right” or “SAR” means a right granted under Article VII.
“Stock Option” means an Option.
“Termination of Employment” means a “separation from service” as defined in Code
section 409A(a)(2)(A)(i), except that a reduction in the level of services
performed by a Participant to a level equal to 21 percent or less of the average
level of services performed by the Participant during the immediately preceding
36 months (or such shorter period as the Participant shall have performed
services for the Company), shall be presumed to be a Termination of Employment.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.
ARTICLE III    

ADMINISTRATION
3.1    Committee Structure.
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum at any meeting thereof (including telephone
conference) and the acts of a majority of the members present, or acts approved
in writing by the entire Committee without a meeting, shall be the acts of the
Committee for purposes of this Plan. Any member of the Committee may resign upon
notice to the Board. The Board shall have the authority to remove, replace or
fill any vacancy of any member of the Committee in accordance with the terms of
the Committee’s Charter.
3.2    Committee Actions.
The Committee may authorize any one or more of its members or an officer of the
Company to execute and deliver documents on behalf of the Committee. The
Committee may allocate among one or more of its members, or may delegate to one
or more of its agents, such duties and responsibilities as it determines.
3.3    Committee Authority.
Subject to applicable law, the Company’s certificate of incorporation and
by-laws, and the terms of the Plan, the Committee shall have the discretionary
authority:
(1)    to determine eligibility and to select those persons to whom Awards may
be granted from time to time, including to limit eligibility to persons who
execute a non-competition and/or non-solicitation agreement;
(2)    to determine the nature and amount of each Award;
(3)    to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine, including terms
conditioning vesting, payment, or any other benefit under the Plan on execution
and compliance with a non-competition and/or non-solicitation agreement;
provided that the Exercise Price of any Option or Stock Appreciation Right shall
not be less than the Fair Market Value per share as of the Grant Date;
(4)    to determine whether, to what extent, and under what circumstances Awards
may be settled in cash, Common Shares, or other property, either at the time of
grant or thereafter,
(5)    to modify, amend, or adjust the terms and conditions, at any time or from
time to time, of any Award, subject to the limitations of Section 15.1;

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




(6)    to cancel, with the consent of the Participant or as otherwise provided
in the Plan or an Agreement, outstanding Awards;
(7)    to provide for the forms of Agreement to be utilized in connection with
this Plan;
(8)    to determine the permissible methods of Award exercise and payment within
the terms and conditions of the Plan and the particular Agreement;
(9)    to determine what legal requirements are applicable to the Plan, Awards,
and the issuance of Common Shares, and to require of a Participant that
appropriate action be taken with respect to such requirements;
(10)    to establish any “blackout” period that the Committee in it sole
discretion deems necessary or advisable;
(11)    to determine the restrictions or limitations on the transfer of Common
Shares;
(12)    to supply any omission, reconcile any inconsistency in the Plan or any
Award, determine whether any Award is to be adjusted, modified or purchased, or
is to become fully exercisable, under the Plan or the terms of an Agreement;
(13)    to adopt, amend and rescind such administrative rules, guidelines, and
practices as, in its opinion, may be advisable in the administration of this
Plan;
(14)    to appoint and compensate agents, counsel, auditors or other specialists
to aid it in the discharge of its duties; and
(15)    to interpret this Plan and any instrument or agreement under the Plan,
and undertake such actions and make such determinations and decisions as it
deems necessary and advisable to administer the Plan intent.
The Committee shall have discretionary authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Agreement) and to otherwise
supervise the administration of the Plan. The Committee’s policies and
procedures may differ with respect to Awards granted at different times and may
differ with respect to a Participant from time to time, or with respect to
different Participants at the same or different times.
3.4    Committee Determinations and Decisions.
Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion, and in the case of any determination
relating to an Award may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan or an Agreement, at any
time thereafter. All decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding on all persons,

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




including the Company and Participants. Any determination shall not be subject
to de novo review if challenged in court.
ARTICLE IV    

SHARES SUBJECT TO PLAN
4.1    Number of Shares.
Subject to the adjustment under Section 4.6, the total number of newly issued
Common Shares reserved and available for distribution pursuant to Awards under
the Plan shall be 11,550,000 Class A Common Shares. Such shares may consist, in
whole or in part, of authorized and unissued shares or treasury shares.
4.2    Release of Shares.
Subject to Section 4.1, the Committee shall have full authority to determine the
number of Common Shares available for Awards. In its discretion the Committee
may include (without limitation), as available for distribution, (a) Common
Shares subject to any Award that have been previously forfeited; (b) Common
Shares under an Award that otherwise terminates, expires, or lapses without
issuance of Common Shares being made to a Participant; (c) Common Shares subject
to any award that settles in cash, or (d) Common Shares that are received,
retained, or not issued by the Company in connection with the settlement or
exercise of an Award, including the satisfaction of any tax liability or tax
withholding obligation. Any Common Shares that are available immediately prior
to the termination of the Plan, or any Common Shares returned to the Company for
any reason subsequent to the termination of the Plan, may be transferred to a
successor plan.
4.3    Restrictions on Shares.
Common Shares issued upon exercise or settlement of an Award shall be subject to
the terms and conditions specified herein and to such other terms, conditions
and restrictions as the Committee in its discretion may determine or provide in
the Award Agreement. The Company shall not be required to issue or deliver any
certificates for Common Shares, cash or other property prior to (i) the
completion of any registration or qualification of such shares under federal,
state or other law, or any ruling or regulation of any government body which the
Committee determines to be necessary or advisable; and (ii) the satisfaction of
any applicable withholding obligation in order for the Company or an Affiliated
Employer to obtain a deduction or discharge its legal obligation with respect to
the Award. The Company may cause any certificate (or other representation of
title) for any Common Shares to be delivered to be properly marked with a legend
or other notation reflecting the limitations on transfer of such Common Shares
as provided in this Plan or as the Committee may otherwise require. The
Committee may require any person exercising or vesting in an Award to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Common Shares in compliance with
applicable law or otherwise. Fractional shares shall not be delivered, but shall
be rounded to the next lower whole number of shares.

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




4.4    ISO Restriction.
Solely for purposes of determining whether shares are available for the issuance
of ISOs, and notwithstanding anything in this Section to the contrary, the
maximum aggregate number of shares that may be issued through ISOs under this
Plan shall be 500,000. The terms of Section 4.2 shall apply equally for purposes
of the number of shares available under this Section 4.4 for issuance through
ISOs, except that shares subject to ISOs that settle in cash shall not be
available for distribution through issuance of ISOs.
4.5    Shareholder Rights.
Other than voting rights, no person shall have any rights of a shareholder as to
Common Shares subject to an Award until, after proper transfer of the Common
Shares subject to the Award or other action required, such shares shall have
been recorded on the Company’s official shareholder records as having been
issued and transferred. Upon grant of Restricted Stock, or exercise of an Option
or a SAR, or payment of any other Award or any portion thereof, the Company will
have a reasonable period in which to issue and transfer the shares, and the
Participant will not be treated as a shareholder for any purpose whatsoever
prior to such issuance and transfer, except as provided in Section 8.4(3). No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date such shares are recorded as issued and transferred in
the Company’s official shareholder records, except as provided herein or in an
Agreement.
4.6    Adjustment Provision.
(1)    Adjustment. In the event of any Company share dividend, share split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company stockholders other than a normal cash dividend),
reorganization, rights offering, a partial or complete liquidation, or any other
corporate transaction, Company securities offering or event involving the
Company and having an effect similar to any of the foregoing, then the Committee
shall make appropriate adjustments or substitutions as described below in this
Section. The adjustments or substitutions may relate to the number of Common
Shares available for Awards under the Plan, the number of Common Shares covered
by outstanding Awards, the exercise price per share of outstanding Awards, and
any other characteristics or terms of the Awards as the Committee may deem
necessary or appropriate to reflect equitably the effects of such changes to the
Participants. Notwithstanding the foregoing, any fractional shares resulting
from such adjustment shall be eliminated by rounding to the next lower whole
number of shares with appropriate payment for such fractional share as shall
reasonably be determined by the Committee.
(2)    Section 409A. Any adjustments or substitutions made pursuant to Section
4.6(1) to Awards that are considered “deferred compensation” within the meaning
of Section 409A of the Code shall be made in compliance with the requirements of
Section 409A. Any adjustments or substitutions made pursuant to Section 4.6(1)
to Awards that are not

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




considered “deferred compensation” subject to Section 409A of the Code shall be
made in such manner as to ensure that after such adjustment or substitution, the
Awards either continue not to be subject to Section 409A of the Code or comply
with the requirements of Section 409A of the Code.
ARTICLE V    

ELIGIBILITY
5.1    Eligibility.
Any employee of the Company or an Affiliated Employer, and any individual
covered by Section 15.13, shall be eligible to be designated, in the discretion
of the Committee, a Participant of this Plan, provided such eligibility would
not jeopardize this Plan’s compliance with Rule 16b-3 under the Exchange Act or
any successor rule. The Committee may require that, in order to be eligible to
be designated a Participant, an employee must execute, in a form prescribed by
the Company, a non-competition and/or non-solicitation agreement. Only an
employee of the Company, or any parent corporation or subsidiary of the Company
(as such terms are defined in Section 424 of the Code) on the Grant Date shall
be eligible to be granted an Incentive Stock Option.
ARTICLE VI    

STOCK OPTIONS
6.1    General.
The Committee shall have authority to grant Options under the Plan at any time
or from time to time. An Option shall entitle the Participant to receive Common
Shares upon exercise of such Option, subject to the Participant’s satisfaction
in full of any conditions, restrictions or limitations imposed in accordance
with the Plan or an Agreement (the terms and provisions of which may differ from
other Agreements) including, without limitation, payment of the Option Price.
The Committee may provide for grant or vesting of Options conditioned upon the
performance of services, the achievement of performance goals pursuant to
Section 15.6, or the execution of, and/or compliance with, a non-competition or
non-solicitation agreement, or any combination of the above. Options may be
granted alone or in addition to other Awards granted under the Plan.
6.2    Grant.
The grant of an Option shall occur as of the Grant Date determined by the
Committee provided that the Grant Date shall not be earlier than the date of the
resolution and action thereon by the Committee. An Award of Options shall be
evidenced by, and subject to the terms of, an Agreement. To the extent that any
Option is not designated as an Incentive Stock Option or is so designated, but
does not qualify as an Incentive Stock Option, it shall constitute a
Non-Qualified Stock Option.

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




6.3    Required Terms and Conditions.
Options shall be subject to the following terms and conditions and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable:
(1)Exercise Price. The Exercise Price per share for an Award shall not be less
than the Fair Market Value per share as of the Grant Date. If an Option which is
intended to qualify as an Incentive Stock Option is granted to an individual (a
“10% Owner”) who owns or who is deemed to own shares possessing more than ten
percent (10%) of the combined voting power of all classes of shares of the
Company, a corporation which is a parent corporation of the Company, or any
subsidiary of the Company (each as defined in Section 424 of the Code), the
Exercise Price per share shall not be less than one hundred ten percent (110%)
of such Fair Market Value per share as of the Grant Date.
(2)    Option Period. The Option Period fixed by the Committee for any Award
shall be no longer than ten (10) years from the Option’s Grant Date. In the case
of an Incentive Stock Option granted to a 10% Owner, the Option Period shall not
exceed five (5) years. No Option which is intended to be an Incentive Stock
Option shall be granted more than ten (10) years from the date the Plan is
adopted by the Company or the date the Plan is approved by the shareholders of
the Company, whichever is earlier.
(3)    Exercisability. In no event shall an Option be exercisable earlier than
six (6) months after the Grant Date (except in the case of the Participant’s
death or in the case of an Option granted in lieu of or replacement of
compensation that is subject to vesting restrictions, in which case the Option
may be exercisable pursuant to the same vesting restrictions as was the
compensation) or later than ten (10) years from the Grant Date. The Committee
may provide in an Option Agreement or thereafter for an accelerated exercise of
all or part of an Option upon such events or standards that it may determine,
including one or more performance measures. If the Committee intends that an
Option be able to qualify as an Incentive Stock Option, aggregate Fair Market
Value (determined at the Option’s Grant Date) of the Common Shares as to which
such Incentive Stock Option is exercisable for the first time during any
calendar year shall not exceed $100,000.
(4)    Method of Exercise. Subject to the provisions of this Article VI and the
Agreement, a Participant may exercise Options, in whole or in part, during the
Option Period by giving notice of exercise on a form provided by the Committee
to the Company specifying the number of whole shares of Common Shares subject to
the Option to be purchased. Such notice shall be accompanied by payment in full
of the purchase price. Payment of the purchase price shall be by (i) delivery of
cash or certified check, (ii) delivery of Common Shares already owned by the
Participant (for any minimum period required by the Committee) having a total
value equal to the Exercise Price, (iii) by means of delivery of cash by a
broker-dealer as a “cashless” exercise, (iv) any combination of the foregoing,
or (v) any other method approved by the Committee.
(5)    Form of Settlement. The Committee may provide, at the time of grant, that

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




the shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.
(6)    Conditions for Issuance of Shares. No Common Shares shall be issued until
full payment therefore has been made. A Participant shall have all of the rights
of a shareholder of the Company holding the class of shares that is subject to
such Option (including, if applicable, the right to vote the shares and the
right to receive dividends) when the Participant has given written notice of
exercise, has paid in full for such shares, and such shares have been recorded
on the Company’s official shareholder records as having been issued and
transferred.
(7)    No Deferral Features. To the extent necessary to comply with Code Section
409A, no Option Agreement shall include any features allowing the Participant to
defer recognition of income past the date on which taxation occurs under section
83 of the Code.
6.4    Standard Terms and Conditions.
Unless the Committee specifies otherwise in the Award Agreement, the terms set
forth in this Section 6.4 shall apply to all Options granted under the Plan. Any
Option Award Agreement that incorporates the terms of the Plan by reference
shall be deemed to have incorporated the terms set forth in this Section 6.4.
(1)    Exercise Price. The standard Exercise Price per share shall be the Fair
Market Value per share as of the Grant Date.
(2)    Option Period. The standard Option Period of each Option shall be ten
(10) years from the Option’s Grant Date.
(3)    Exercisability. Subject to Section 13.1, the standard rate at which an
Option shall be exercisable shall be twenty five (25) percent on each of the
first four (4) anniversaries of the grant.
(4)    Method of Exercise. The standard form of payment of the Exercise Price
shall be by means of delivery of cash by a broker-dealer as a “cashless”
exercise.
(5)    Form of Settlement. The standard form of settlement shall be in
unrestricted Common Shares.
(6)    Non-transferability of Options. The standard terms of an Agreement shall
provide that no Option shall be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, alienated, hypothecated, pledged, or otherwise
disposed of, other than by will or by the laws of descent and distribution, and
all Options shall be exercisable during the Participant’s lifetime only by the
Participant.
(7)    No Deferral Features. The standard terms of an Agreement shall provide
for no deferral of recognition of income past the date on which taxation occurs
under Section 83 of the Code.

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




6.5    Termination.
Unless otherwise specifically provided in an Agreement, or determined by the
Committee, and except as is otherwise provided in this Section 6.5 below,
Options that are not otherwise exercisable on the date of Termination of
Employment shall be forfeited upon a Participant’s Termination of Employment. A
Participant shall have the right to exercise Options that were otherwise
exercisable on Termination of Employment only during a period not exceeding one
hundred and twenty (120) days, or such other period specified in the Agreement,
after the date of such Termination of Employment (but no later than the end of
the Option Period).
(1)    Termination by Death. Unless otherwise specifically provided in an
Agreement or determined by the Committee, on a Participant’s Termination of
Employment due to death during the Option Period, Options held by the
Participant shall become immediately exercisable and shall thereafter be fully
exercisable throughout the original Option Period.
(2)    Termination by Disability or Retirement. Unless otherwise specifically
provided in an Agreement or determined by the Committee, and subject to Article
XII below, on a Participant’s Termination of Employment due to Disability or
Retirement more than six (6) months after the Grant Date (unless circumstances
exist at the time of termination that would constitute Cause under Section 2.6),
any Option held by the Participant shall continue to be exercisable by the
Participant as if there was no Termination of Employment.
(3)    Termination for Cause. Unless otherwise specifically provided in an
Agreement or determined by the Committee, on a Participant’s Termination of
Employment for Cause, the Participant shall forfeit all Options whether those
Options are otherwise exercisable as of the date of Termination of Employment or
otherwise would not be exercisable on the date of Termination of Employment.
6.6
Notice of Disposition of Common Shares Prior to the Expiration of
Specified ISO Holding Periods.

The Company may require that a Participant exercising an ISO give a written
representation to the Company, satisfactory in form and substance, upon which
the Company may rely, that the Participant will report to the Company any
disposition of shares acquired via an ISO exercise prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code.

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




ARTICLE VII    

STOCK APPRECIATION RIGHTS
7.1    General.
The Committee shall have authority to grant Stock Appreciation Rights (SARs)
under the Plan at any time or from time to time. A SAR shall entitle the
Participant to receive Common Shares upon exercise of such SAR, subject to the
Participant’s satisfaction in full of any conditions, restrictions, or
limitations imposed in accordance with the Plan or any Agreement. The Committee
may provide for grant or vesting of SARs conditioned upon the performance of
services, the achievement of performance goals pursuant to Section 15.6, or the
execution of, and/or compliance with, a non-competition or non-solicitation
agreement, or any combination of the above. SARs may be granted alone or in
addition to other Awards granted under the Plan.
7.2    Grant.
The grant of a SAR shall occur as of the Grant Date determined by the Committee
provided that the Grant Date shall not be earlier than the date of the
resolution and action thereon by the Committee. A SAR entitles a Participant to
receive Common Shares or cash as described in Section 7.3(5). An Award of SARs
shall be evidenced by, and subject to the terms of an Agreement.

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




7.3    Required Terms and Conditions.
SARs shall be subject to the following terms and conditions and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.
(3)    Exercise Price.     The Exercise Price of a SAR shall not be less than
100% of the Fair Market Value per share of Common Shares on the Grant Date.
(4)    Term. The term of a SAR shall be no longer than ten (10) years from the
Grant Date.
(5)    Exercisability. In no event shall a SAR be exercisable earlier than six
(6) months after the Grant Date (except in the case of the Participant’s death
or in the case of a SAR granted in lieu of or replacement of compensation
subject to vesting restrictions, in which case the SAR may be exercisable
pursuant to the same vesting restrictions as was the compensation) or later than
ten (10) years from the Grant Date. The Committee may provide in a SAR Agreement
or thereafter for an accelerated exercise of all or part of a SAR upon such
events or standards that it may determine, including one or more performance
measures.
(6)    Method of Exercise. SARs shall be exercised by the Participant’s giving
notice of exercise on a form provided by the Committee to the Company specifying
in whole shares the portion of the SAR to be exercised.
(7)    Amount. Upon the exercise of a SAR, a Participant shall be entitled to
receive an amount in Common Shares or cash equal in value to the excess of the
value per share of Common Shares over the Exercise Price per share of Common
Shares specified in the related Agreement, multiplied by the number of shares in
respect of which the SAR is exercised, less any amount retained or not issued to
cover tax withholdings, if necessary. The value per share of Common Shares shall
be determined as of the date of exercise of such SAR.
(8)    No Deferral Features. To the extent necessary to comply with Code Section
409A, the SAR Agreement shall not include any features allowing the Participant
to defer recognition of income past the date of exercise.
7.4    Standard Terms and Conditions.
Unless the Committee specifies otherwise in the SAR Agreement, the terms set
forth in this Section 7.4 shall apply to all SARs granted under the Plan. A SAR
Agreement that incorporates the terms of the Plan by reference shall be deemed
to have incorporated the terms set forth in this Section 7.4
(1)    Exercise Price.     The standard Exercise Price of a SAR shall be 100% of
the Fair Market Value per share of Common Shares on the Grant Date.
(2)    Term. The standard term of a SAR shall be ten (10) years from the Grant
Date. The term of a SAR shall be no longer than ten (10) years from the Grant
Date.

16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




(3)    Exercisability. Subject to Section 13.1, the standard rate at which a SAR
shall be exercisable shall be twenty five (25) percent on each of the first four
anniversaries of the Grant Date.
(4)    Non-transferability of Stock Appreciation Rights. The standard SAR
Agreement shall provide that no SAR shall be sold, assigned, margined,
transferred, encumbered, conveyed, gifted, alienated, hypothecated, pledged or
otherwise disposed of, other than by will or the laws of descent and
distribution, and all SARs shall be exercisable during the Participant’s life
time only by the Participant.
(5)    No Company or Affiliate Repurchase. The standard SAR Agreement shall
stipulate that the Company and/or an Affiliate may not, under any circumstances,
repurchase the Common Shares delivered in settlement of the exercise of the SAR
or enter into an arrangement that has a similar effect.
(6)    No Deferral Features. The standard SAR Agreement shall not include any
features allowing the Participant to defer recognition of income past the date
of exercise.
7.5    Termination.
A Stock Appreciation Right shall be forfeited or terminated under the same
circumstances, as set forth in Section 6.5, as Options would be forfeited or
terminated under the Plan, unless otherwise specifically provided in an
Agreement.
ARTICLE VIII    

RESTRICTED STOCK
8.1    General.
The Committee shall have authority to grant Restricted Stock under the Plan at
any time or from time to time. The Committee shall determine the number of
shares of Restricted Stock to be awarded to any Participant, the Restriction
Period within which such Awards may be subject to forfeiture, and any other
terms and conditions of the Awards including without limitation providing for
either grant or vesting conditioned upon the achievement of performance goals
pursuant to Section 15.6 or the execution of, and/or compliance with, a
non-competition or non-solicitation agreement, or both. Each Award shall be
confirmed by, and be subject to the terms of, an Agreement containing the
applicable terms and conditions of the Award, including the Restriction Period.
The Committee may provide in an Agreement for an accelerated lapse of the
Restriction Period upon such events or standards that it may determine,
including the achievement of one or more performance goals set forth in Section
15.6. Restricted Stock may be granted alone or in addition to other Awards
granted under the Plan.

17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




8.2    Grant, Awards and Certificates.
The grant of an Award of Restricted Stock shall occur as of the Grant Date
determined by the Committee. Notwithstanding the limitations on issuance of
Common Shares otherwise provided in the Plan, each Participant receiving an
Award of Restricted Stock shall be issued a certificate (or other representation
of title, such as book entry registration) in respect of such Restricted Stock.
Such certificate shall be registered in the name of such Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award as determined by the Committee. The Committee may
require that the certificates evidencing such shares be held in custody by the
Company until the Restriction Period shall have lapsed and that, as a condition
of any Award of Restricted Stock, the Participant shall have delivered a share
power, endorsed in blank, relating to the Common Shares covered by such Award.
8.3    Required Terms and Conditions.
Restricted Stock shall be subject to the following terms and conditions and to
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall deem desirable:
(1)    Restriction Period. Restricted Stock shall be subject to restrictions for
a period set forth in the Agreement, which Restriction Period generally shall be
a minimum of three years from the Grant Date (except in the case of Restricted
Stock granted in lieu of or replacement of compensation that is subject to
vesting restrictions, in which case the Restricted Stock may be subject to the
same vesting restrictions as was the compensation). No more than five (5)
percent of the total Awards granted under Articles VIII, IX, and X of the Plan
in any year shall be subject to restrictions for a period of less than three
years from the Grant Date.
(2)    Restrictions. The Committee may condition the grant or vesting of the
Restricted Stock on the performance of services for the Company, the attainment
of performance goals, the execution of and/or compliance with a non-competition
and/or non-solicitation agreement, or any combination of the aforementioned
items.
(3)    Limitations on Transferability. Subject to the provisions of the Plan and
the Agreement, during the Restriction Period set by the Committee, commencing
with the Grant Date of such Award, the Participant shall not be permitted to
sell, assign, margin, transfer, encumber, convey, gift, alienate, hypothecate,
pledge or otherwise dispose of unvested Restricted Stock.
(4)    Delivery. If a share certificate is issued in respect of Restricted
Stock, the certificate shall be registered in the name of the Participant but
shall be held by the Company for the account of the Participant until the end of
the Restriction Period. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period,
unlegended certificates (or other representation of title) for such shares shall
be delivered to the Participant.

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




8.4    Standard Terms and Conditions.
Unless the Committee specifies otherwise in the Restricted Stock Agreement, the
terms set forth in this Section 8.4 shall apply to all Restricted Stock granted
under the Plan. A Restricted Stock Agreement that incorporates the terms of the
Plan by reference shall be deemed to have incorporated the terms set forth in
this Section 8.4.
(1)    Restriction Period. The standard Restriction Period shall be four (4)
years from the Grant Date.
(2)    Restrictions. The standard restrictions applicable to Restricted Stock
are continued service of the Participant for the Company during the Restriction
Period.
(3)    Rights. The standard terms of a Restricted Stock Agreement shall provide
that the Participant shall have, with respect to the Restricted Stock, all of
the rights of a shareholder of the Company holding the class of Common Shares
that is the subject of the Restricted Stock, including, if applicable, the right
to vote the shares and the right to receive any cash dividends, subject to
Section 8.3(3).
8.5    Termination.
Unless otherwise provided in an Agreement or determined by the Committee, and
except as is otherwise provided in this Section 8.5 below, Restricted Stock
shall be forfeited upon a Participant’s Termination of Employment.
(1)    Termination by Death. Unless otherwise provided in an Agreement or
determined by the Committee, Restricted Stock shall vest upon a Participant’s
Termination of Employment by reason of death during the Restriction Period.
(2)    Termination by Disability or Retirement. Unless otherwise provided in an
Agreement or determined by the Committee, and subject to Article XII below, on a
Participant’s Termination of Employment due to Disability or Retirement more
than six months following the Grant Date (unless circumstances exist at the time
of termination that would constitute Cause under Section 2.6), any Restricted
Stock held by the Participant shall continue to vest as if there was no
Termination of Employment.
8.6    Price.
The Committee may require a Participant to pay a stipulated purchase price for
each share of Restricted Stock.

19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




8.7    Section 83(b) Election.
The Committee may prohibit a Participant from making an election under
Section 83(b) of the Code. If the Committee has not prohibited such election,
and if the Participant elects to include in such Participant’s gross income in
the year of transfer the amounts specified in Section 83(b) of the Code, the
Participant shall notify the Company (or an Affiliated Employer) of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, and will provide the required withholding pursuant to Section
15.8, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.
ARTICLE IX    

RESTRICTED STOCK UNITS
9.1    General.
The Committee shall have authority to grant Restricted Stock Units under the
Plan at any time or from time to time. A Restricted Stock Unit Award is
denominated in Common Shares that will be settled either by delivery of Common
Shares or the payment of cash based upon the value of a specified number of
Common Shares. The Committee shall determine the number of Restricted Stock
Units to be awarded to any Participant, the Restriction Period within which such
Awards may be subject to forfeiture, and any other terms and conditions of the
Awards including without limitation providing for either grant or vesting
conditioned upon the achievement of performance goals pursuant to Section 15.6,
or the execution of, and/or compliance with, a non-competition or
non-solicitation agreement, or both. Each Award shall be confirmed by, and be
subject to the terms of, an Agreement which contain the applicable terms and
conditions of the Award, including the Restriction Period. The Committee may
provide in an Agreement for an accelerated lapse of the Restriction Period upon
such events or standards that it may determine, including the achievement of one
or more performance goals set forth in Section 15.6. Restricted Stock Units may
be granted alone or in addition to other Awards granted under the Plan.
9.2    Grant.
The grant of a Restricted Stock Unit shall occur as of the Grant Date determined
by the Committee. An Award of Restricted Stock Units shall be evidenced by, and
subject to the terms of an Agreement.
9.3    Required Terms and Conditions.
Restricted Stock Units shall be subject to the following terms and conditions
and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable:
(1)    Restriction Period. Restricted Stock Unit shall be subject to
restrictions for a period set forth in the Agreement, which Restriction Period
generally shall be a minimum of

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




three (3) years from the Grant Date (except in the case of a Restricted Stock
Unit granted in lieu of other compensation that is subject to vesting
restrictions, in which case the Restricted Stock Units may be subject to the
same vesting restrictions as was the compensation). No more than five (5)
percent of the total Awards granted under Article VIII, IX, and X of the Plan in
any year shall be subject to restrictions for a period of less than three (3)
years from the Grant Date.
(2)    Restrictions. The Committee may condition the grant or vesting of the
Restricted Stock Units on the performance of services for the Company, the
attainment of performance goals, the execution of, and/or compliance with, a
non-competition and/or non-solicitation agreement, or any combination of the
aforementioned items.
(3)    Limitations on Transferability. Subject to the provisions of the Plan and
the Agreement, during the Restriction Period set by the Committee, commencing
with the Grant Date of such Award, the Participant shall not be permitted to
sell, assign, margin, transfer, encumber, convey, gift, alienate, hypothecate,
pledge or otherwise dispose of the Restricted Stock Units.
(4)    Rights. The Committee shall be entitled to specify in a Restricted Stock
Unit Agreement the extent to which and on what terms and conditions the
applicable Participant shall be entitled to receive current or deferred payments
corresponding to the dividends payable on the Common Shares.
9.4    Standard Terms and Conditions.
Unless the Committee specifies otherwise in the Restricted Stock Unit Agreement,
the terms set forth in this Section 9.4 shall apply to all Restricted Stock
Units granted under the Plan. A Restricted Stock Unit Agreement that
incorporates the terms of the Plan by reference shall be deemed to have
incorporated the terms set forth in this Section 9.4:
(1)    Restriction Period. The standard Restriction Period shall be four (4)
years from the Grant Date.
(2)    Restrictions. The standard restrictions applicable to a Restricted Stock
Unit are continued service of the Participant for the Company during the
Restriction Period.
(3)    Rights. The standard terms of the Restricted Stock Units shall provide
that the Participant is entitled to receive current payments corresponding to
the dividends payable on the Common Shares.

21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




9.5    Termination.
A Restricted Stock Unit shall be forfeited under the same circumstances, as set
forth in Section 8.5, as Restricted Stock would be forfeited under the Plan,
unless otherwise specifically provided in the Agreement.
ARTICLE X    

PERFORMANCE UNITS
10.1    General.
The Committee shall have authority to grant Performance Units under the Plan at
any time or from time to time. A Performance Unit consists of the right to
receive Common Shares or cash, as provided in the particular Award Agreement,
upon achievement of a performance goal or goals (as the case may be) under
Section 15.6. The Committee may condition grant or vesting of Performance Units
upon the performance of services, the execution of, and/or compliance with, a
non-competition or non-solicitation agreement, or both. The Committee shall have
complete discretion to determine the number of Performance Units granted to each
Participant. Each Performance Unit Award shall be evidenced by, and be subject
to the terms of, an Agreement. The Performance Unit Award shall be earned in
accordance with the Agreement over a Performance Period. Performance Units may
be granted alone or in addition to other Awards granted under the Plan.
10.2    Earning Performance Unit Awards.
Unless expressly waived in the Award Agreement, vesting of Performance Unit
Awards must be contingent on the attainment of one or more performance goals set
forth in Section 15.6 and in such case shall be subject to the terms and
conditions set forth therein.
10.3    Performance Period and Vesting in Performance Unit Award.
Unless otherwise provided in the Award Agreement, the Performance Period shall
be a three (3) year period and the Performance Unit Awards shall be subject to
restrictions a minimum of three (3) years from the Grant Date. No more than five
(5) percent of the total Awards granted under Article VIII, IX, and X of the
Plan in any year shall be subject to restrictions for a period of less than
three (3) years from the Grant Date.
10.4    Termination of Employment.
Unless otherwise provided in an Agreement or determined by the Committee, and
except as is otherwise provided in this Section 10.4 below, unvested Performance
Units shall be forfeited upon a Participant’s Termination of Employment.
(1)    Termination by Death. In the event of a Termination of Employment during
a Performance Period due to Death, Performance Units for the Performance Period
shall immediately vest and be paid out at a target level of performance.

22

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




(2)    Termination by Disability or Retirement. Unless otherwise provided in an
Agreement or determined by the Committee, and subject to Article XII below, in
the event of a Termination of Employment due to Disability or Retirement during
a Performance Period and more than six (6) months following the Grant Date
(unless circumstances exist at the time of termination that would constitute
Cause under Section 2.6), Performance Units shall continue to vest as if there
had been no Termination of Employment and shall be payable based on achievement
of performance goals. Distribution of earned Performance Units may be made at
the same time payments are made to Participants who did not incur a Termination
of Employment during the applicable Performance Period.
10.5    Nontransferability.
Unless otherwise specifically provided in an Agreement, Performance Units may
not be sold, assigned, margined, transferred, encumbered, conveyed, gifted,
alienated, hypothecated, pledged, or otherwise disposed of, other than by will
or by the laws of descent and distribution.
ARTICLE XI    

OTHER STOCK-BASED AWARDS
11.1    Other Stock-Based Awards.
Other Awards of Common Shares and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Shares,
may be granted under the Plan either alone or in addition to other Awards under
the Plan. The Committee shall have authority to grant such Other Stock-Based
Awards under terms and conditions determined by the Committee.
ARTICLE XII    

NON-COMPETITION, NON-SOLICITATION, AND RECOUPMENT
12.1    Non-Competition and Non-Solicitation.
The Committee, in its discretion, may condition eligibility to be designated a
Participant in the Plan and receipt of benefits specified in the Agreement, such
as vesting, payment, and exercisability of Awards, on the Participant’s
execution of, compliance with, and/or certification of compliance with a
non-competition and/or non-solicitation agreement in a form prescribed by the
Company, which form of agreement may include provisions for the Participant
repaying to the Company stock (or the value of stock) previously received
pursuant to an Award in the event the Participant violates the non-competition
and/or non-solicitation agreement.

23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




12.2    Recoupment Provisions.
The Committee, in its discretion, may include in any Agreement recoupment
provisions that provide for the Participant’s repayment of stock (or the value
of stock) received under an Award.
ARTICLE XIII    

CHANGE IN CONTROL
13.1    Impact of Event.
Notwithstanding any other provision of the Plan to the contrary and unless
otherwise specifically provided in an Agreement, in the event of a Participant’s
Termination of Employment by the Company without Cause or by the Participant
with Good Reason (after having given written notice to the Company of the
grounds for Termination of Employment for Good Reason, which grounds specified
in the written notice have not been cured by the Company within 90 days of the
written notice) within six months preceding or two years following a Change in
Control:
(1)
any Stock Options and Stock Appreciation Rights outstanding as of the date of
such Change in Control and not then exercisable shall become fully exercisable
to the full extent of the original grant;

(2)
the restrictions applicable to any Restricted Stock Awards shall lapse, and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant;

(3)
the restrictions applicable to any Restricted Stock Unit Awards shall lapse, and
such Restricted Stock Units shall be settled; and

(4)
any Performance Goal or other condition with respect to any Performance Units or
any other Awards shall be deemed to have been satisfied in full at the target
performance level, and such Award shall be fully distributable six months
following Termination of Employment.

13.2    Additional Discretion.
The Committee shall have full discretion, notwithstanding anything herein or in
an Agreement to the contrary, with respect to an outstanding Award upon a Change
in Control to provide that the securities of another entity be substituted
hereunder for the Common Shares and to make equitable adjustment with respect
thereto.

24

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




ARTICLE XIV    

PROVISIONS APPLICABLE TO SHARES ACQUIRED UNDER THIS PLAN
14.1    No Company Obligation.
Except to the extent required by applicable securities laws, none of the
Company, an Affiliated Employer or the Committee shall have any duty or
obligation to affirmatively disclose material information to a record or
beneficial holder of Common Shares or an Award, and such holder shall have no
right to be advised of any material information regarding the Company or an
Affiliated Employer at any time prior to, upon, or in connection with receipt or
the exercise or distribution of an Award. The Company makes no representation or
warranty as to the future value of the Common Shares issued or acquired in
accordance with the provisions of the Plan.
ARTICLE XV    

MISCELLANEOUS
15.1    Amendments and Termination.
The Committee may amend, alter, or discontinue the Plan, or the terms of any
Award Agreement under the Plan, at any time, but no amendment, alteration or
discontinuation shall be made which would impair the rights of a Participant
under an Award theretofore granted without the Participant’s consent, unless
such an amendment is made to comply with applicable law (including Code Section
409A), stock exchange rules, or accounting rules. Repricing of Options or Stock
Appreciation Rights shall not be permitted. For this purpose, a “repricing”
means any of the following (or any action that has the same effect as any of the
following): (1) changing the terms of an Option or Stock Appreciation Right to
lower its Exercise Price; (2) any other action that is treated as a “repricing”
under generally accepted accounting principles; and (3) repurchasing for cash or
cancelling an Option or Stock Appreciation Right at a time when its Exercise
Price is greater than the fair market value of the underlying stock in exchange
for another Award, unless the cancellation and exchange occurs in connection
with an event set forth in Section 4.6. A cancellation and exchange described in
this Section 15.1(1) shall be considered a “repricing” regardless of whether it
is treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.
Notwithstanding the foregoing, any material amendments to the Plan shall require
shareholder approval to the extent required by the rules of the New York Stock
Exchange or other national securities exchange or market that regulates the
securities of the Company.
15.2    Form of Awards.
All Awards shall be subject to the terms, conditions, restrictions and
limitations of the Plan. The Committee may subject any Award to such other
terms, conditions, restrictions and/or limitations (including without limitation
the time and conditions of exercise, vesting or payment of an Award and
restrictions on transferability of any Common Shares issued or

25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




delivered pursuant to an Award), provided they are not inconsistent with the
terms of the Plan. The Committee may subject an Award to such conditions as it
determines are necessary or appropriate to ensure that an Award constitutes
“qualified performance based compensation” within the meaning of Section 162(m)
of the Code and the regulations thereunder. Awards under a particular Article of
the Plan need not be uniform, and Awards under more than one Article of the Plan
may be combined in a single Award Agreement. Any combination of Awards may be
granted at one time and on more than one occasion to the same Participant. An
Award Agreement for Restricted Stock Units or Performance Units may provide that
a Participant may elect to defer receipt of income attributable to the Award. In
the event no such election is provided or made, and the Award Agreement does not
otherwise provide, the Restricted Stock Units and Performance Units shall be
payable to the Participant within 2½ months of the end of the Company’s or the
Participant’s year of vesting in the Award.
15.3    No Reload Rights.
Options shall not contain any provisions entitling the Participant to an
automatic grant of additional Options in connection with any exercise of the
original Option.
15.4    Loans.
The Committee may approve the extension of a loan by the Company to a
Participant who is an Employee for the sole purpose of assisting the participant
in paying the exercise price of an Option exercised by means of a cashless
exercise program established by the Company, provided, however, that no loan
shall be permitted if the extension of such loan would violate any provision of
applicable law. Any loan will be made upon such terms and conditions that the
Committee shall determine.
15.5    Unfunded Status of Plan.
It is intended that the Plan be an “unfunded” plan for incentive compensation.
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Common Shares or make
payments; provided, however, that, unless the Committee otherwise determines,
the existence of such trusts or other arrangements is consistent with the
“unfunded” status of the Plan.
15.6    Provisions Relating to Code Section 162(m).
Where expressly provided in writing by the Committee, Awards granted to persons
who are (or may become) Covered Employees within the meaning of Section 162(m)
of the Code, shall constitute “qualified performance-based compensation”
satisfying the relevant requirements of Section 162(m) of the Code. Accordingly,
in the case of such Awards, the Plan shall be administered and the provisions of
the Plan shall be interpreted in a manner consistent with Section 162(m) of the
Code. If any provision of the Plan or any Agreement relating to such an Award
does not comply or is inconsistent with the requirements of Section 162(m) of
the Code, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements. In addition, the following provisions
shall apply

26

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




to the Plan or an Award to the extent necessary to obtain a tax deduction for
the Company or an Affiliated Employer:
(1)
Awards subject to this Section must vest (or may be granted or vest) contingent
on the attainment of one or more objective performance goals unrelated to term
of employment. Awards will also be subject to the general vesting provisions
provided in the Award Agreement and this Plan.

(2)
Prior to completion of 25% of the Performance Period or such earlier date as
required under Section 162(m) of the Code , the Committee must establish
performance goals (in accordance with (5) below) in writing (including but not
limited to Committee minutes) for Covered Employees who will receive Awards that
are intended as qualified performance-based compensation. The outcome of the
goal must be substantially uncertain at the time the Committee actually
established the goal.

(3)
The performance goal must state, in terms of an objective formula or standard,
the method for computing the Award payable to the Participant if the performance
goal is attained.

(4)
The terms of the objective formula or standard must prevent any discretion being
exercised by the Committee to later increase the amount payable that otherwise
would be due upon attainment of the goal, but may allow discretion to decrease
the amount payable.

(5)
The material terms of the performance goal must be disclosed to and subsequently
approved in a separate vote by the stockholders before the payout is executed,
unless they conform to one or any combination of the following goals/targets
each determined in accordance with generally accepted accounting principles or
similar objective standards (and/or each as may appear in the annual report to
stockholders, Form10-K, or Form10-Q):

a)
revenue;

b)
earnings (including earnings before interest, taxes, depreciation, and
amortization, earnings before interest and taxes, and earnings before or after
taxes);

c)
operating income;

d)
net income;

e)
operating or profit margins;

f)
earnings per share;

g)
return on assets;


27

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




h)
return on equity;

i)
return on invested capital;

j)
economic value-added;

k)
stock price;

l)
gross dollar volume;

m)
total shareholder return;

n)
market share;

o)
book value;

p)
expense management;

q)
cash flow; and

r)    customer satisfaction.
The foregoing criteria may relate to the Company, one or more of its Affiliated
Employers or subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.
(6)
A combination of the above performance goals may be used with a particular Award
Agreement.

(7)
The Committee in its sole discretion in setting the goals/targets in the time
prescribed in paragraph (2) of this Section 15.6 may provide for the making of
equitable adjustments (singularly or in combination) to the goals/targets in
recognition of unusual or non-recurring events for the following qualifying
objective items:

a)
asset impairments under Statement of Financial Accounting Standards No. 144, as
amended or superceded;

b)
acquisition-related charges;

c)
accruals for restructuring and/or reorganization program charges;

d)
merger integration costs;

e)
any profit or loss attributable to the business operations of any


28

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




entity or entities acquired during the period of service to which the
performance goal relates;
f)
tax settlements;

g)
any extraordinary, unusual in nature, infrequent in occurrence, or other
non-recurring items (not otherwise listed) as described in Accounting Principles
Board Opinion No. 30, or its successor;

h)
any extraordinary, unusual in nature, infrequent in occurrence, or other
non-recurring items (not otherwise listed) in management's discussion and
analysis of financial condition results of operations, selected financial data,
financial statements and/or in the footnotes each as appearing in the annual
report to stockholders, Form 10-K, or Form 10-Q;

i)
unrealized gains or losses on investments;

j)
charges related to derivative transactions contemplated by Statement of
Financial Accounting Standards No. 133, as amended or superseded;

k)
compensation charges related to FASB Accounting Standards Codification Topic 718
– Stock Compensation, or its successor.

(8)
The Committee must certify in writing prior to payout that the performance goals
and any other material terms were in fact satisfied. In the manner required by
Section 162(m) of the Code, the Committee shall, promptly after the date on
which the necessary financial and other information for a particular Performance
Period becomes available, certify the extent to which performance goals have
been achieved with respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. In addition,
the Committee may, in its discretion, reduce or eliminate the amount of any
Award payable to any Participant, based on such factors as the Committee may
deem relevant.

(9)
Limitation on Awards.

a)
If an Option is canceled, the canceled Option continues to be counted against
the maximum number of shares for which Options may be granted to the Participant
under the Plan, but not towards the total number of shares reserved and
available under the Plan pursuant to Section 4.1.

b)
In no event shall the number of Restricted Stock shares awarded to any one
participant for any fiscal year exceed


29

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




500,000 shares.
c)
During any fiscal year, the maximum number of Common Shares for which Options,
Stock Appreciation Rights, Restricted Stock Units, Performance Units, and Other
Stock-Based Compensation in the aggregate, may be granted to any Covered
Employee shall not exceed 650,000 shares.

d)
For cash Performance Unit Awards that are intended to be “performance-based
compensation” (as that term is used in Code Section 162(m)), the maximum payment
for all awards payable for any three-year performance period, at a target level
of performance shall be $10,000,000. In the case of higher levels of
performance, the maximum payment for all awards for a three-year Performance
Period shall be twice that amount. In the case of a longer or shorter
Performance Period, correlative adjustments shall be made to the maximum
payment. If, after amounts have been earned with respect to Performance Unit
Awards, the payment of such amounts is deferred, any additional amounts
attributable to earnings during the deferral period shall be disregarded for
purposes of this limit. The limitations on Awards under this Section are subject
to adjustment as provided in Section 4.6 to the extent consistent with tax
deductibility under Section 162(m) of the Code.

(10)
In the case of an outstanding Award intended to qualify for the
performance-based compensation exception under Section 162(m) of the Code, the
Committee shall not, without approval of a majority of the shareholders of the
Company, amend the Plan or the Award in a manner that would adversely affect the
Award’s continued qualification for the performance-based exception.


30

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




15.7    Additional Compensation Arrangements.
Nothing contained in the Plan shall prevent the Company or an Affiliated
Employer from adopting other or additional compensation or benefit arrangements
for its employees.
15.8    Withholding.
No later than the date as of which an amount first becomes includible in the
gross income of the Participant or Beneficiary for income tax purposes with
respect to any Award, or becomes subject to employment taxes, the Participant
shall pay to the Company (or other entity identified by the Committee), or make
arrangements satisfactory to the Company or other entity identified by the
Committee regarding the payment of, any federal, state, or local taxes of any
kind (including any employment taxes) required by law to be withheld with
respect to such income. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliated
Employers shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant. Subject to
approval by the Committee, a Participant may elect to have such tax withholding
obligation satisfied, in whole or in part, by (i) the delivery of cash or a
certified check, (ii) authorizing the Company to withhold from Common Shares to
be issued pursuant to any Award a number of shares with an aggregate value that
would satisfy the required statutory minimum (but no more than such required
minimum) with respect to the Company’s withholding obligation, (iii) authorizing
the Company to effect a net issuance of Common Shares to satisfy the required
statutory minimum withholding (but no more than the minimum), (iv) transferring
to the Company Common Shares owned by the Participant with an aggregate value
that would satisfy the required statutory minimum (but no more than such
required minimum) with respect to the Company’s withholding obligation, or (v)
in the case of Options, by means of delivery of cash by a broker-dealer as a
“cashless exercise.”
15.9    Controlling Law.
The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of New York (other than its law
respecting choice of law).
15.10    Offset.
Any amounts owed to the Company or an Affiliated Employer by the Participant of
whatever nature may be offset by the Company from the value of any Award to be
transferred to the Participant, and no Common Shares, cash or other thing of
value under this Plan or an Agreement shall be transferred unless and until all
disputes between the Company and the Participant have been fully and finally
resolved and the Participant has waived all claims to such against the Company
or an Affiliate. To the extent that any offset under this section of the Plan
causes the Participant to become subject to taxes under Section 409A of the
Code, the responsibility for payment of such taxes lies solely with the
Participant.

31

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




15.11    Nontransferability; Beneficiaries.
No Award or Common Shares subject to an Award shall be assignable or
transferable other than (i) by will, by the laws of descent and distribution, or
pursuant to a beneficiary designation, (ii) pursuant to a qualified domestic
relations order, or (iii) as expressly permitted by the Committee, pursuant to a
transfer to the Participant’s family member. Awards shall be exercisable during
the Participant’s lifetime only by the Participant, by the Participant’s legal
representatives in the event of the Participant’s incapacity, or by a permitted
transferee of the Award. Each Participant may designate a Beneficiary to
exercise any Option or Stock Appreciation Right or receive any Award held by the
Participant at the time of the Participant’s death or to be assigned any other
Award outstanding at the time of the Participant’s death. No Award or Common
Shares subject to an Award shall be subject to the debts of a Participant or
Beneficiary or subject to attachment or execution or process in any court action
or proceeding unless otherwise provided in this Plan. If a deceased Participant
has named no Beneficiary, any Award held by the Participant at the time of death
shall be transferred as provided in his or her will or by the laws of descent
and distribution.
15.12    No Rights with Respect to Continuance of Employment.
The Plan shall not constitute a contract of employment, and adoption of the Plan
shall not confer upon any employee any right to continued employment, nor shall
it interfere in any way with the right of the Company or an Affiliated Employer
to terminate the employment of any employee at any time.
15.13    Awards in Substitution for Awards Granted by Other Corporations.
Awards may be granted under the Plan from time to time in substitution for
awards held by employees, directors or service providers of other corporations
who are about to become officers or employees of the Company or an Affiliated
Employer as the result of a merger or consolidation of the employing corporation
with the Company or an Affiliated Employer, or the acquisition by the Company or
an Affiliated Employer of the assets of the employing corporation, or the
acquisition by the Company or Affiliated Employer of the shares of the employing
corporation, as the result of which it becomes an Affiliated Employer under the
Plan. The Grant Date of such an Award shall be no earlier than the date the
employee, director, or service provider becomes an employee, director, or
service provider of the Company or an Affiliated Employer. The terms and
conditions of the Awards so granted may vary from the terms and conditions set
forth in this Plan at the time of such grant as the majority of the members of
the Committee may deem appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted. Any
substitutions or exchanges shall be accomplished in a manner that complies with
the limitations on exchanges of such Awards imposed under Section 409A of the
Code.

32

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




15.14    Delivery of Stock Certificate.
To the extent the Company uses certificates to represent Common Shares,
certificates to be delivered to Participants under this Plan shall be deemed
delivered for all purposes when the Company or a stock transfer agent of the
Company shall have mailed such certificates in the United States mail, addressed
to the Participant, at the Participant’s last known address on file with the
Company. Any reference in this Section or elsewhere in the Plan or an Agreement
to actual stock certificates and/or the delivery of actual stock certificates
shall be deemed satisfied by the electronic record-keeping and electronic
delivery of Common Shares or other mechanism then utilized by the Company and
its agents for reflecting ownership of such shares.
15.15    Indemnification.
To the maximum extent permitted under the Company’s Articles of Incorporation
and by-laws, each person who is or shall have been a member of the Committee, or
of the Board, shall be indemnified and held harmless by the Company against and
from (a) any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s prior
written approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit or proceeding against him or her; provided, however,
that he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or by-laws, by contract,
as a matter of law or otherwise, or under any power that the Company may have to
indemnify them or hold them harmless.
15.16    No Guarantee of Tax Consequences.
No person connected with the Plan in any capacity makes any representation,
commitment or guarantee that any tax treatment, including without limitation
federal, state and local income, excise, estate, and gift tax treatment, will be
applicable with respect to any Awards or payments thereunder made to or for the
benefit of a Participant under the Plan or that such tax treatment will apply to
or be available to a Participant on account of participation in the Plan.
15.17    Foreign Employees and Foreign Law Consideration.
The Committee may grant Awards to Participants who are foreign nationals, who
are located outside the United States or who are not compensated from a payroll
managed in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the

33

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, or subplans as may be necessary
or advisable to comply with such legal or regulatory provisions.
15.18     Section 409A Savings Clause.
(1)    It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided below, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly.
(2)    The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or Common Shares pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change in Control, shall be set forth in the applicable Award Agreement, and
shall comply in all respects with Section 409A of the Code, including the
six-month delay required by Section 409A(a)(2)(B) in the case of specified
employees.
(3)    Following a Change in Control, no action shall be taken under the Plan
that will cause any Award that the Committee has previously determined is
subject to Section 409A of the Code to fail to comply in any respect with
Section 409A of the Code without the written consent of the Participant.
15.19    No Fractional Shares.
No fractional shares shall be issued or delivered under the Plan or any Award
granted hereunder, provided that the Committee in its sole discretion may round
fractional shares down to the nearest whole share or settle fractional shares in
cash.
15.20    Severability.
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.
15.21    Successors and Assigns.
This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors.

34

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




15.22    Entire Agreement.
This Plan and the Agreement constitute the entire agreement with respect to the
subject matter hereof and thereof, provided that in the event of any
inconsistency between the Plan and the Agreement, the terms and conditions of
this Plan shall control.
15.23    Term.
No Award shall be granted under the Plan after June 5, 2022.
15.24    Gender and Number.
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.
15.25    Headings.
The headings of the Articles and their subparts contained in this Plan are for
the convenience of reading and reference purposes only and shall not affect the
meaning, interpretation or be meant to be of substantive significance of this
Plan.

35